Judgment of conviction of the misdemeanor of possessing a hypodermic needle in violation of the narcotic laws rendered in the Court of Special Sessions of the City of New York, New York County, unanimously reversed, on the law and on the facts, and a new trial ordered. Upon the scanty record in this case it is impossible to determine whether the initial entry of the police officers into the premises where defendant was apprehended was lawful and if so, whether the hypodermic needle was discovered prior to or as a result of the officers’ search of the person of defendant. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.